DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the laser of claims 6-10 and the particular features claimed in claims 6-10 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities: Each claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. Claim 3 includes periods which are neither abbreviations nor at the end of the claim. See MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because  “[t]he use of the erbium doped silicate crystals” claims a use per se rather than one of the categories of patentable inventions. See MPEP 2173.05(q). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recites “the use of the erbium-doped silicate crystals.” It’s unclear whether the applicant is attempting to claim a device, a method or another category of patent eligible subject matter as a “use” per se is not one of the four categories of patent eligible subject matter.
Claim 8 recites a list of  preferred wavelength tunable elements; however, the list ends with etc. The claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h).
Claim 9 recites a list of frequency doubling crystals; however, the list ends with etc. The claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN-106801257 (Zhengping) in view of CN-101588009 (Huang).
For claim 1, Zhengping teaches doped laser crystals with  having a general chemical formula of (ErxYbyCezA(1-x-y- z))3RM3Si2Ol4 ([0011]), wherein x is 0, y is 0.005 to 0.10, z is 0 to 0.15 ([0013]); A is one, two or three elements selected from Ca, Sr or Ba ([0013], Ca); R is one or two elements selected from Nb or Ta ([0018], Nb); M is one or two elements selected from Al or Ga ([0013], Ga).
Zhengping does not teach x is 0.002 to 0.02 and z is 0 to 0.15. However, Huang teaches doping laser crystals with optimized levels of Er, Yb, and Ce in order to produce a low-threshold high efficiency 1.5-1.6 micron band laser ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Huang’s Er, Yb, and Ce dopants in the laser crystal of Zhengping in order to produce a low-threshold high efficiency 1.5-1.6 micron band laser. While the combination does not explicitly teach x is 0.002 to 0.02, y is 0.005 to 0.10, and z is 0 to 0.15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal doping concentrations including x is 0.002 to 0.02, y is 0.005 to 0.10, and z is 0 to 0.15, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One of ordinary skill in the art would have been motivated to determine the optimal doping concentrations in order to produce a low-threshold high efficiency. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 2, the combination inherently teaches said crystals belong to the trigonal crystal system, and their space groups are P321.The crystal is CNGS which is a trigonal crystal system whose space group is P321. See for example Lan listed in the references cited but not relied upon below.	 
For claim 3, the combination as applied in the rejection of claim 1 above teaches the erbium-doped silicate crystals of claim 1 and a method of preparing the erbium-doped silicate crystals of claim 1, characterized in that said method comprises the following steps (as taught by Zhengping): 
S1. mixing and grinding ([0023]), a compound containing Yb ([0021], Yb2O3), a compound containing A ([0021], CaCO3), a compound containing R ([0021], R2O5), a compound containing M ([0021], Ga2O3), and a compound containing Si ([0021], SiO2); 
S2. sintering the ground mixture in step S1 to obtain a polycrystalline material ([0026]); 
S3. carrying out a crystal growth of said polycrystalline material obtained in step S2; wherein, said A, R, M are defined in claim 1 ([0027]).
The combination does not explicitly teach a compound containing Er and a compound containing Ce is mixed and ground in the step S1 above. However, as discussed above, Zhengping does teach mixing and grinding rare earth compounds in order to provide the dopant to the grown crystal (Yb2O3, [0021] and [0023]). The combination as described in the rejection of claim 1 above teaches the crystal is doped with rare earth element Er and Ce as well as Yb in order to produce a low-threshold high efficiency 1.5-1.6 micron band laser (Huang, [0007]).  The examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention to use rare earth compounds containing Er and Ce such as Er2O3 and CeO2 in order to provide the rare earth dopants Er and Ce. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use compounds containing Er and Ce in the mixing and grinding step above in order to provide the rare earth dopants Er and Ce in the erbium doped silicate crystal.
The remaining limitations of claim 3 recite “preferably, in step S1, said compound containing Er is selected from oxides of Er, such as Er203; said compound containing Yb is selected from oxides of Yb, such as Yb203;  3said compound containing Ce is selected from oxides of Ce, such as CeO2; said compound containing Si is selected from oxides of Si, such as SiO2; said compound containing A is selected from carbonates of A, such as one or two or more from CaCO3, SrCO3 or BaCO3; said compound containing R is selected from oxides of R, such as one or two from Nb2O5 or Ta2O5; said compound containing M is selected from oxides of M, such as one or two from Al203 or Ga2O3; said molar ratio of said compound containing Er, said compound containing Yb, said compound containing Ce, said compound containing A, said compound containing R, said compound containing M, and said compound containing Si accords with the molar ratio of the elements in said (ErxYbyCezA(1-x-y-z))3RM3Si2O14 crystals as defined in claim 1; preferably, in step S2, said sintering temperature is 1100 to 1250 °C, preferably 1150°C; preferably, in step S3, said growth temperature is 1200 to 1400 °C, preferably 1270 to 1350 °C; in the process of crystal growth, said pulling speed is 0.6 to 1.5 mm/h, and said rotation rate for crystal growth is 6 to 15 rpm; preferably, when M is selected from Ga, or Ga and Al, said method of the preparation further comprises: S1'. Adding the compound containing Ga to the mixture obtained in step S1 again; then grinding the mixture again and proceeding to step S2; preferably, in step S1', said addition amount of the compound containing Ga is 0.5 mol% to 2.5 mol% of the compound containing Ga in step S1, preferably 1.2 mol%.” The remaining limitations recite preferable conditions rather than strict limitations on the claimed method and, therefore, do not do not distinguish the claimed invention from the prior art. Additionally, if the claim were amended to require the remaining limitations rather than reciting them as “preferred” conditions, they appear to recite elements which were generally known in the art before the effective filing date of the claimed invention, or they recite ranges that would have been obvious to determine based on optimization.
For claim 4, Zhengping teaches said crystals are used as laser gain media (abstract); preferably, said lasers include laser oscillators and laser amplifiers (while this is not strictly required as it is “preferably” recited, Zhengping does meet the claimed limitations, [0035], resonator and laser crystal).
For claim 5, the combination teaches said lasers are around wavelength of 1.5 µm, such as 1.5 µm pulse solid-state lasers, 1.5 µm tunable solid-state lasers, 1.5 µm frequency-doubled or self-frequency-doubled solid-state lasers ([0007], the elements listed after “such as” list examples of lasers are around wavelength of 1.5 µm bot do not require the prior art to read on those particular examples).
For claim 6, the combination as applied to the rejection of claim 1 above teaches a crystal of claim 1 used as a gain medium in a 1.5 µm laser (note, the specification of the instant application defines 1.5 µm as being between 1.5 and 1.6 µm. see page 3, line 30). Zhengping further teaches a laser comprises a diode laser pumping system ([0033], semiconductor laser pump source), an input mirror (([0033], resonator input mirror), a gain medium ([0033], laser crystal) and an output mirror ([0033], resonator output mirror); the combination as applied to the rejection of claim 1 above teaches said gain medium is one of the said erbium-doped silicate crystals of claim 1 (as discussed in the rejection of claim 1 above); said input mirror and said output mirror are deposited on the input surface and/or the output surface of said gain medium, respectively.
The combination does not teach said diode laser pumping system comprises a 940 nm or 980 nm diode laser and an optical coupler. However, the examiner takes official notice that it was well known in the art before the effective filing date to use a 940 nm or a 980 nm diode laser and an optical coupler in order to provide pumping energy to a gain medium such as the on in the above combination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use  a well-known 940 nm or a 980 nm diode laser and an optical coupler as a simple substitution for the pumping configuration of the previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative pumping mechanism for the laser.  See MPEP 2143 I.B.
The limitation “preferably, said optical coupler is arranged between said diode laser and said input mirror; preferably, said input mirror has a transmission T> 70% in the pump waveband, and T < 0.5% at 1.5 µm; said output mirror has a transmission 0.5% < T< 10% at 1.5 µm” presents “preferred” parameters rather than required parameters and, therefore, does not distinguish the claimed invention from the prior art. 
For claim 7, the combination as applied to the rejection of claim 6 above does not teach said laser further comprises a 1.5 µm Q-switching or mode-locking element. However, Huang teaches a laser comprises a 1.5 µm Q-switching or mode-locking element and said input mirror is directly deposited on the input surface of said gain medium, and said output mirror is directly deposited on the output surface of said Q-switching or mode-locking element in order to create a pulsed laser ([0029]), and it would have been obvious to include a 1.5 µm Q-switching or mode-locking element where the input mirror is directly deposited on the input surface of said gain medium, and said output mirror is directly deposited on the output surface of said Q-switching or mode-locking element as taught by Huang in the device of the previous combination  in order to create a pulsed laser.
The limitation “preferably, said 1.5 m Q-switching or mode-locking element is located between said gain 5medium and said output mirror, or said Q-switching and mode-locking element are placed between said gain medium and said output mirror at the same time; preferably, said Q-switching element is a passively Q-switched crystal, such as the Co2: MgAl204 crystal, Co2+: ZnSe crystal, Cr2+: ZnSe crystal, etc., or an acousto-optic Q-switched module” presents “preferred” limitation rather than a strictly required limitation and, therefore, does not distinguish the claimed invention from the prior art.
For claim 8, the combination as applied to the rejection of claim 6 above does not teach said laser further comprises a wavelength-tunable element around 1.5 µm; preferably, said wavelength-tunable element is located between said gain medium and said output mirror; preferably, said wavelength-tunable element is selected from a birefringent filter, a grating, or a prism, etc.
However, Huang teaches a laser comprises a wavelength-tunable element around 1.5 µm in order to obtain a tunable laser ([0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huang’s wavelength-tunable element around 1.5 µm with the previous combination in order to obtain a tunable laser
The limitation “preferably, said wavelength-tunable element is located between said gain medium and said output mirror; preferably, said wavelength-tunable element is selected from a birefringent filter, a grating, or a prism, etc.” presents “preferred” limitations rather than a strictly required limitation and, therefore, does not distinguish the claimed invention from the prior art.
For claim 9, the combination as applied to the rejection of claim 6 above does not teach said laser further comprises a 1.5 µm frequency-doubling crystal; preferably, said frequency-doubling crystal is located between said gain medium and said output mirror; preferably, said output mirror has a transmission T < 0.5% at 1.5 µm, and T> 70% in the frequency-doubled waveband; preferably, said output mirror is directly deposited on the output surface of said frequency- 6doubling crystal; preferably, said frequency-doubling crystal is a nonlinear optical crystal for a 1.5 µm frequency-doubled laser, such as the K TP crystal, LBO crystal, β-BBO crystal, etc.
However, Huang teaches a laser comprises a 1.5 µm frequency-doubling crystal in order to obtain operation in the frequency doubled band ([0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huang’s 1.5 µm frequency-doubling crystal with the previous combination in order to obtain operation in the frequency doubled band.
The limitation “preferably, said frequency-doubling crystal is located between said gain medium and said output mirror; preferably, said output mirror has a transmission T < 0.5% at 1.5 µm, and T> 70% in the frequency-doubled waveband; preferably, said output mirror is directly deposited on the output surface of said frequency- 6doubling crystal; preferably, said frequency-doubling crystal is a nonlinear optical crystal for a 1.5 µm frequency-doubled laser, such as the K TP crystal, LBO crystal, β-BBO crystal, etc.” presents “preferred” limitations rather than a strictly required limitation and, therefore, does not distinguish the claimed invention from the prior art.
For claim 10, the combination as applied to the rejection of claim 6 above teaches the laser is a 1.5 µm laser (Huang, abstract)
The combination as applied to the rejection of claim 6 above does not teach “said laser is a 1.5 µm self-frequency-doubled solid-state laser, in the laser, the gain medium is used as a self-frequency- doubling laser crystal, wherein the cut angle of said self-frequency-doubling laser crystal is the frequency-doubling phase-matching angle of the emitted fundamental 1.5 µm laser; said input mirror has a transmission T> 70% at 980 nm, and T< 0.5% at 1.5 µm and in the frequency- doubled waveband; said output mirror has a transmission T< 0.5% at 1.5 µm, and T> 70% in the frequency-doubled waveband.
However, Huang further teaches the laser the laser may be a frequency-doubled solid-state laser, said input mirror has a high transmission at the pump wavelength, and high reflectivity at the fundamental frequency and frequency doubled waveband; said output mirror has a low transmission fundamental wavelength, and T> 70% in the frequency-doubled waveband in order to generate a frequency doubled output ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to frequency double the laser of the previous combination and to provide appropriately transmissive mirrors as taught by Huang in the device of the previous combination.
Zhengping further teaches the frequency doubled solid state laser is a self-frequency-doubled solid-state laser where the gain medium is used as a self-frequency- doubling laser crystal, wherein the cut angle of said self-frequency-doubling laser crystal is the frequency-doubling phase-matching angle of the emitted fundamental laser in order to provide a smaller, cheaper and simplified frequency doubled laser ([0016] [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gain medium of the previous combination as a self-frequency-doubling laser crystal as described by Zhengping in order to provide a smaller, cheaper and simplified frequency doubled laser.
The combination does not teach the particular reflectivities listed including T > 70% at 980 nm, and T< 0.5% at 1.5 µm and in the frequency-doubled waveband for the input mirror and transmission T< 0.5% at 1.5 µm for the output mirror.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the workable and optimal ranges for the transmission and reflectivities of the mirrors at different wavelengths including those claims, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The limitation “preferably, said input mirror and said output mirror are deposited on the input surface and/or the output surface of said self-frequency-doubling crystal, respectively” presents “preferred” limitations rather than a strictly required limitation and, therefore, does not distinguish the claimed invention from the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,733,371 (Hashio) discusses rotation rates in crystal growth. “Raman scattering spectra of Ca3NbGa3Si2O14 (CNGS) crystals” (Lan) describes the CNGS structure. “Growth, thermal and laser properties of a new self-frequency-doubling Yb:CNGS crystal” (Zhang) describes pull rates and doped CNGS. CN-101377015 (Tu) describes different oxide raw materials for dopants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828